In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1341V
                                      Filed: July 1, 2016
                                        UNPUBLISHED

****************************
SARAH STABENOW,                          *
                                         *
                     Petitioner,         *       Damages Decision Based on Proffer;
v.                                       *       Influenza (“Flu”) Vaccine; Shoulder
                                         *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

         On November 6, 2015, Sarah Stabenow (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from a
shoulder injury related to vaccine administration (“SIRVA”) as a result of an influenza
(“flu”) vaccine she received on September 30, 2013. Petition at 2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On May 17, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On July 1, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $70,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $70,000.00, in the form of a check payable to
petitioner, Sarah Stabenow. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

************************** * *
                              *
SARAH STABENOW,              *
                             *
              Petitioner,    *
                             *
v.                           *                               No. 15-1341V (ECF)
                             *                               CHIEF SPECIAL MASTER
                              *                              NORA BETH DORSEY
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
              Respondent.     *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       In her May 17, 2016 decision, the Chief Special Master found that a preponderance of the

medical evidence indicates that petitioner suffered a shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the flu vaccination she received on

September 30, 2013. The parties have now addressed the amount of compensation to be

awarded in this case.

I.     Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total lump sum of $70,000.00, which amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided should be made through lump

sum payment in the form of a check for $70,000.00, payable to petitioner.
1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                     Respectfully submitted,

                     BENJAMIN C. MIZER
                     Principal Deputy Assistant Attorney General

                     RUPA BHATTACHARYYA
                     Director
                     Torts Branch, Civil Division

                     CATHARINE E. REEVES
                     Acting Deputy Director
                     Torts Branch, Civil Division

                     HEATHER L. PEARLMAN
                     Senior Trial Attorney
                     Torts Branch, Civil Division

                     /s/ DOUGLAS ROSS
                     DOUGLAS ROSS
                     Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146, Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     Tel.: (202) 616-3667

DATE: July 1, 2016




                        2